Citation Nr: 1533301	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  08-39 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Propriety of the reduction in the rating for a right knee disability (chondromalacia patella, patellofemoral pain syndrome, and arthritis) from 20 to 10 percent effective July 1, 2010.

2. Propriety of the reduction in the rating for a left knee disability (chondromalacia patella, patellofemoral pain syndrome, and arthritis) from 20 to 10 percent effective July 1, 2010.

3. Entitlement to a disability rating in excess of 20 percent prior to July 1, 2010 (except for the period between November 1, 2007 and December 31, 2007 when the Veteran received a temporary total disability rating) and in excess of 10 percent effective July 1, 2010 for a service-connected right knee disability.

4. Entitlement to a disability rating in excess of 20 percent prior to July 1, 2010 and a disability rating in excess of 10 percent effective July 1, 2010 for a service-connected left knee disability.

5. Entitlement to a disability rating in excess of 40 percent (except for the period between February 22, 2011 and May 1, 2011 when the Veteran received a temporary total disability rating) for a service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2012, the Board remanded the case for further evidentiary development. 

In January 2013 the Appeals Management Center (AMC) granted entitlement to TDIU; consequently, this issue is no longer on appeal and is not addressed in this opinion.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The VBMS electronic claims processing system contains additional documents pertinent to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is remanded for further development, to include scheduling a new VA examination for the Veteran's service-connected knees and back disabilities

The Veteran was awarded disability benefits from the Social Security Administration (SSA).  An August 2011 letter establishes that SSA found the Veteran disabled; however, no other SSA records, to include medical records, are in the claims file.  Where VA has notice that the claimant is receiving SSA benefits, and that SSA records may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits and the supporting documents on which the decision was based.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); Hayes v. Brown, 9 Vet. App. 67 (1996).

The case is REMANDED for the following actions:

1. Provide the Veteran with release forms and request that she identify and secure any relevant private medical records or other relevant records that are not in the claims file.  If the Veteran returns the forms, attempt to obtain the identified records and associate them with the claims file.  If any records are unavailable, document their unavailability within the claims file and provide the Veteran with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1) (2014).

2. Obtain any relevant outstanding SSA records and associate them with the claims file.  If SSA records are not available, document their unavailability in the claims file.

3. Obtain any outstanding VA medical records (VAMRs) from March 2011 forward and associate them with the claims file.

4. Then, schedule the Veteran for appropriate VA examinations to assess the current severity of her service-connected back and bilateral knee disabilities.  The entire claims file, to include a copy of this REMAND, must be made available to the examiners, who must note its review.  The examiners must complete the appropriate Disability Benefits Questionnaires (DBQs) for each of the Veteran's service-connected disabilities.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

